DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-13, 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (US# 2018/0139014 hereinafter referred to as Xiong).

	RE Claim 1, Xiong discloses a method of wireless communication in a user equipment (UE) in a communications network, the method comprising: 
	generating a modified maximum sequence (m-sequence) from information bits of a payload to be transmitted based on one or more predetermined parameters (See Xiong [0100]-[0102], [0105] – sequence based ACK/NACK design; ACK/NACK transmission resource #1 can be defined as subband #1 and sequence #1, while ACK/NACK transmission resource #2 can be defined as subband #1 and sequence #2; sequence can be M-sequence; the sequence used for the ACK/NACK channel can be generated by puncturing or cyclic extension); 
	modulating the modified m-sequence based on a modulation scheme to derive a modulated modified m-sequence (See Xiong [0111], [0114] – applying modulation scheme to coded sequence; modulated symbols mapped to appropriate resource FIG 13, 1310); and 
	transmitting the modulated modified m-sequence in a wireless channel (See Xiong [0073] – transmitting control signals).

	RE Claim 4, Xiong discloses a method, as set forth in claim 1 above, wherein the generating the modified m-sequence comprises one of: 
	truncating an m-sequence to obtain the modified m-sequence of a first predetermined sequence length (See Xiong [0105]-[0106] – sequence can be modified by being punctured); or 
	repeating the m-sequence to obtain the modified sequence of a second predetermined sequence length (See Xiong [0105]-[0106] – sequence can be modified by cyclic extension).

	RE Claim 5, Xiong discloses a method, as set forth in claim 1 above, wherein the wireless channel is a sequence based physical uplink control channel (PUCCH) (See Xiong [0073]-[0074] – PUCCH).

	RE Claim 6, Xiong discloses a method, as set forth in claim 1 above, wherein the information bits of the payload to be transmitted comprises uplink control information (UCI) (See Xiong [0102] – UCI – i.e. ACK/NACK).

	RE Claim 7, Xiong discloses a method, as set forth in claim 1 above, wherein the modulation scheme includes one of a Π/2 binary phase-shift keying (BPSK) modulation scheme or a quadrature phase-shift keying (QPSK) modulation scheme (See Xiong [0111] – modulation scheme including BPSK or QPSK).

	RE Claim 8, Xiong discloses a method, as set forth in claim 1 above, wherein the transmitting the modulated modified m- sequence further comprises: 
	mapping the modified m-sequence to one or more resource elements (REs) in at least one transmission slot prior to transmission of the modulated modified m-sequence in the wireless channel (See Xiong FIG 13 – 1310).

	RE Claim 10, Xiong discloses a method, as set forth in claim 1 above, wherein the one or more predetermined parameters include at least one of an initialization sequence for the modified m-sequence (See Xiong [0103] – using a base sequence when performing modification), a starting location for the modified m-sequence (See Xiong [0125] – starting cyclic shift offset), and a polynomial expression of a particular order used for determination of the modified m-sequence (See Xiong [0093] – using two sequences to transmit Ack/NACK of 1-bit).

	RE Claim 11, Xiong discloses a method, as set forth in claim 1 above, wherein the one or more predetermined parameters include a preconfigured offset value configured for setting a starting location of the modified m-sequence (See Xiong [0125] – starting cyclic shift offset).

	RE Claim 12, Xiong discloses a method, as set forth in claim 1 above, further comprising:
	using a plurality of modified m-sequences of a predetermined order of a generating polynomial to convey a k number of bits of the information bits of the payload to be transmitted (See Xiong [0093] – using 2 sequences to convey 1 bit ACK/NACK).

	RE Claim 13, Xiong discloses a method, as set forth in claim 12 above, further comprising:
	L&L Ref. QCOM-4217USDocket No. 20475749setting the predetermined order for the plurality of modified m-sequences equal to the value of k (See Xiong [0093] – 2 sequences for k=1 bit); 
	utilizing a 2k - 1 number of modified m-sequences of order k in the plurality of truncated m-sequences (See Xiong [0093] – k=1 bit; 21 – 1 = 1 sequence); and 
	adding one additional sequence to the number of 2k - 1 of modified m-sequences for conveying the k number of bits (See Xiong [0093] – k=1 bit; 21 – 1 = 1 sequence + 1 additional sequence = 2 sequences to convey k=1 bit of ACK/NACK).

	RE Claim 20, Xiong discloses a method, as set forth in claim 1 above, further comprising: 
	scrambling the modulated modified m-sequence with a predetermined scrambling sequence prior to the transmitting the modulated modified m-sequence (See Xiong FIG 13 – 1308).

	RE Claim 21, Xiong discloses a method, as set forth in claim 20 above, wherein the predetermined scrambling sequence comprises one of: 
	a binary sequence having a length equal to the modified m-sequence for a Π/2 binary phase-shift keying (BPSK) modulation scheme (See Xiong [0111] – modulation scheme including BPSK); or 
	a quadrature phase-shift keying (QPSK) modulated binary sequence having a length equal to the modified m-sequence for a QPSK modulation scheme (See Xiong [0111] – modulation scheme including QPSK).

	RE Claim 22, Xiong discloses a method, as set forth in claim 20 above, wherein the predetermined scrambling sequence comprises a Gold sequence that is determined based on a cell-specific scrambling ID (See Xiong [0113] – scrambling sequence depending on cell-ID; scrambling seed based on cell ID).

	RE Claim 23, Xiong discloses a method, as set forth in claim 20 above, wherein the scrambling ID is used to determine a random seed for generating the Gold sequence (See Xiong [0113] – scrambling seed based on cell ID).

	RE Claim 24, Xiong discloses a method, as set forth in claim 20 above, wherein the predetermined scrambling sequence is a scrambling modified m-sequence determined based on a cell-specific scrambling ID (See Xiong [0113] – scrambling sequence depending on cell-ID; scrambling seed based on cell ID).

	RE Claim 25, Xiong discloses a method, as set forth in claim 1 above, further comprising: 
	receiving control signaling from a base station configured to indicate a selection of the modulation scheme (See Xiong [0121], [0124] – control signaling via RRC, DCI).

	RE Claim 26, Xiong discloses a method, as set forth in claim 25 above, wherein the control signaling comprises one of radio resource control (RRC) signaling or downlink control information (DCI) (See Xiong [0121], [0124] – control signaling via RRC, DCI).

	RE Claim 27, Xiong discloses A user equipment (UE), comprising: 
	a transceiver (See Xiong FIG 3); 
	a memory (See Xiong FIG 3); and 
	a processor communicatively coupled to the transceiver and the memory (See Xiong FIG 3), wherein the processor and the memory are configured to: 
	generate a modified maximum sequence (m-sequence) from information bits of a payload to be transmitted based on one or more predetermined parameters (See Xiong [0100]-[0102], [0105] – sequence based ACK/NACK design; ACK/NACK transmission resource #1 can be defined as subband #1 and sequence #1, while ACK/NACK transmission resource #2 can be defined as subband #1 and sequence #2; sequence can be M-sequence; the sequence used for the ACK/NACK channel can be generated by puncturing or cyclic extension); 
	modulate the modified m-sequence based on a modulation scheme to derive a modulated m-sequence (See Xiong [0111], [0114] – applying modulation scheme to coded sequence; modulated symbols mapped to appropriate resource FIG 13, 1310); and 
	transmit, with transceiver, the modulated modified m-sequence in a wireless channel (See Xiong [0073] – transmitting control signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US# 2018/0139014 hereinafter referred to as Xiong) in view of Zhang (US# 2021/0029673).

	RE Claim 2, Xiong discloses a method, as set forth in claim 1 above, wherein the modified m-sequence is limited to a predetermined sequence length (See Xiong [0038]). 
	Xiong does not specifically disclose wherein the generating the modified m-sequence further comprises: 
	converting the information bits of the payload to be transmitted to a decimal integer value; and 
	generating the modified m-sequence based on at least the decimal integer value.
	However, Zhang teaches of
	converting the information bits of the payload to be transmitted to a decimal integer value (See Zhang [0134], [0470], [0720] – integer index of starting element of sequence included as parameter of sequence); and 
	generating the modified m-sequence based on at least the decimal integer value (See Zhang [0134], [0470], [0720] – m-sequence generated using indicated starting element).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Xiong, comprising converting the information bits of the payload to be transmitted to a decimal integer value; and generating the modified m-sequence based on at least the decimal integer value, as taught in Zhang. One is motivated as such in order to avoid extra and unnecessary resource utilization/signaling overhead (See Zhang Background; Summary).

	RE Claim 3, Xiong, modified by Zhang, discloses a method, as set forth in claim 2 above, wherein the decimal integer value corresponds to a starting location of the modified m-sequence (See Zhang [0134], [0470], [0720] – integer index of starting element of sequence).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US# 2018/0139014 hereinafter referred to as Xiong) in view of Lee et al. (US# 2020/0014483 hereinafter referred to as Lee).

	RE Claim 14, Xiong discloses a method, as set forth in claim 13 above. Xiong does not specifically disclose wherein the one additional sequence comprises one of an all zero sequence or an all one sequence.
	However, Lee teaches of wherein the one additional sequence comprises one of an all zero sequence or an all one sequence (See Lee [0093] – sequence surrounded by 8 tone sequence of all zeros).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Xiong, wherein the one additional sequence comprises one of an all zero sequence or an all one sequence, as taught in Lee. One is motivated as such in order to reduca computational complexity for a signal detection (See Lee [0041]).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US# 2018/0139014 hereinafter referred to as Xiong).

	RE Claim 15, Xiong discloses a method, as set forth in claim 12 above. Xiong does not specifically disclose further comprising setting a preconfigured offset value configured for setting a starting location of the modified m-sequence to a value of zero wherein no offset is used.
	However, since Xiong discloses that the start shift offset can be configured (See Xiong [0114]), having the start shift offset be a value of zero (i.e. no offset) would be an obvious matter of design choice within the skill of the art.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US# 2020/0014483 hereinafter referred to as Lee) in view of NPL “On Fast M-Sequence Transforms” (hereinafter referred to as Cohn) and Xiong et al. (US# 2018/0139014 hereinafter referred to as Xiong).

	RE Claim 28, Lee discloses a method of wireless communication in a base station in a wireless communication network, the method comprising: 
	receiving a modified maximum sequence (m-sequence) signal (See Lee [0043]-[0046] – m-sequence); 
	zero padding the received modified m-sequence to increase the length of the received sequence to a length 2n, where n denotes the order of a polynomial that generated the modified m-sequence to derive a zero padded m-sequence (See Lee [0043]-[0046], [0049] – zero-padding m-sequence to be of length of order that is a power of 2); 
	permuting the zero padded m-sequence (See Lee [0144]).
	Lee does not specifically disclose 
	receiving the modified m-sequence signal from a user equipment (UE); 
	fast Hadamard transforming the permuted zero-padded m-sequence; or
	extracting correlation metrics based on a result of the fast Hadamard transform.
	However, Cohn teaches of
	fast Hadamard transforming the permuted zero-padded m-sequence (See Cohn pg 137, section IV – step ii); and
	extracting correlation metrics based on a result of the fast Hadamard transform (See Cohn pg 137, section IV – step iii).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Lee, comprising fast Hadamard transforming the permuted zero-padded m-sequence; and extracting correlation metrics based on a result of the fast Hadamard transform, as taught in Cohn. One is motivated as such in order to provide a fast transform algorithm (See Cohn pg. 135 – abstract; pg. 137 – section IV).
	Lee, modified by Cohn, does not specifically disclose receiving the modified m-sequence signal from a user equipment (UE).
	However, Xiong teaches of receiving the modified m-sequence signal from a user equipment (UE) (See Xiong [0073], [0100]-[0102] – transmitting modified m-sequence).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Lee, modified by Cohn, comprising receiving the modified m-sequence signal from a user equipment (UE), as taught in Xiong. One is motivated as such in order to improve interference cancelation and link robustness (See Xiong [0073], [0077]).

	RE Claim 29, Lee, modified by Cohn and Xiong, discloses a method, as set forth in claim 28 above, further comprising: 
	selecting a modulation scheme usable by the UE for generating the modified m- sequence (See Lee [0144] – PDCCH w/ QPSK modulation); and 
	sending one of radio resource control (RRC) signaling or downlink control information (DCI) to UE configured for indicating the selection of the modulation scheme (See Lee [0144] – DCI).

	RE Claim 30, Lee discloses a base station (See Lee FIG 27) comprising: 
	A transceiver (See Lee FIG 27 – base stations have transceivers);
	A memory (See Lee FIG 27 – base stations have memory);
	a processor communicatively coupled to the transceiver and the memory (See Lee FIG 27 – base stations have processor/s), wherein the processor and the memory are configured to:
	receive a modified maximum sequence (m-sequence) signal (See Lee [0043]-[0046] – m-sequence); 
	zero pad the received modified m-sequence to increase the length of the received sequence to a length 2n, where n denotes the order of a polynomial that generated the modified m-sequence to derive a zero padded m-sequence (See Lee [0043]-[0046], [0049] – zero-padding m-sequence to be of length of order that is a power of 2); 
	permute the zero padded m-sequence (See Lee [0144]).
	Lee does not specifically disclose 
	receiving the modified m-sequence signal from a user equipment (UE); 
	fast Hadamard transforming the permuted zero-padded m-sequence; or
	extracting correlation metrics based on a result of the fast Hadamard transform.
	However, Cohn teaches of
	fast Hadamard transforming the permuted zero-padded m-sequence (See Cohn pg 137, section IV – step ii); and
	extracting correlation metrics based on a result of the fast Hadamard transform (See Cohn pg 137, section IV – step iii).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Lee, comprising fast Hadamard transforming the permuted zero-padded m-sequence; and extracting correlation metrics based on a result of the fast Hadamard transform, as taught in Cohn. One is motivated as such in order to provide a fast transform algorithm (See Cohn pg. 135 – abstract; pg. 137 – section IV).
	Lee, modified by Cohn, does not specifically disclose receiving the modified m-sequence signal from a user equipment (UE).
	However, Xiong teaches of receiving the modified m-sequence signal from a user equipment (UE) (See Xiong [0073], [0100]-[0102] – transmitting modified m-sequence).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the m-sequence generating system, as disclosed in Lee, modified by Cohn, comprising receiving the modified m-sequence signal from a user equipment (UE), as taught in Xiong. One is motivated as such in order to improve interference cancelation and link robustness (See Xiong [0073], [0077]).



Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477